          Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------
ELAINE WANG,                                               :
                                                           :
                  Plaintiff,                               :   Case No. ______________
                                                           :
v.                                                         :
                                                           :   COMPLAINT FOR VIOLATIONS OF
ARRAY BIOPHARMA INC., CHARLES M.                           :   SECTIONS 14(e), 14(d) AND 20(a) OF
BAUM, M.D., Ph.D., CARRIE S. COX,                          :   THE SECURITIES EXCHANGE ACT
GWEN A. FYFE, M.D., KYLE A. LEFKOFF, :                         OF 1934
JOHN A. ORWIN, SHALINI SHARP, RON                          :
SQUARER, GIL J. VAN LUNSEN,                                :   JURY TRIAL DEMANDED
ARLINGTON ACQUISITION SUB INC., and :
PFIZER INC.,                                               :
                                                           :
                  Defendants.
---------------------------------------------------------

        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

        1.       This is an action brought by Plaintiff against Array BioPharma Inc. (“Array” or

the “Company”), the members of Array’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of

Section 14(e), 14(d), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) in

connection with the proposed acquisition of Array by Pfizer Inc. and its subsidiaries (“Pfizer”).

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Solicitation Statement (the “Solicitation

Statement”) to be filed on June 28, 2019 with the United States Securities & Exchange

Commission (“SEC”) and disseminated to Company stockholders. The Solicitation Statement
           Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 2 of 16



recommends that Company stockholders tender their shares in support of a proposed transaction

whereby Arlington Acquisition Sub Inc. (“Merger Sub”), a Delaware Corporation and a wholly

owned subsidiary of Pfizer, will merge with and into Array with Array surviving the merger as a

wholly owned subsidiary of Pfizer (the “Proposed Transaction”). Pursuant to the terms of the

definitive agreement and plan of merger the companies entered into (the “Merger Agreement”),

Merger Sub has commenced a tender offer (the “Tender Offer”) to acquire all of Array’s

outstanding common stock for $48.00 per share (the “Merger Consideration”). The Tender Offer

will expire on July 26, 2019.

          3.   As described herein, the Merger Consideration drastically undervalues Array’s

stock and the consideration Array’s stockholders stand to receive in connection with the

Proposed Transaction and the process by which Defendants propose to consummate the

Proposed Transaction is fundamentally unfair to Plaintiff and the other common stockholders of

the Company.     Defendants have now asked Array’s stockholders to support the Proposed

Transaction in exchange for inadequate consideration based upon the materially incomplete and

misleading representations and information contained in the Solicitation Statement. Specifically,

the Solicitation Statement contains materially incomplete and misleading information

concerning, among other things, (i) Array’s financial projections, relied upon by the Company’s

financial advisor, Centerview Partners LLC (“Centerview”) in its financial analysis; (ii) the data

and inputs underlying the financial valuation analyses that support the fairness opinions provided

by Centerview; and (iii) details about the sales process. The failure to adequately disclose such

material information constitutes a violation of Sections 14(e), 14(d) and 20(a) of the Exchange

Act as Array stockholders need such information in order to decide whether to tender their

shares.




                                                2
            Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 3 of 16



        4.      It is therefore imperative that the material information that has been omitted from

the Solicitation Statement is disclosed to the Company’s stockholders prior to the expiration of

the tender offer.

        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Array’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e), 14(d) and 20(a) of the Exchange Act and SEC Rule 14d-9.

        7.      Personal jurisdiction exists over each Defendant either because Defendant Pfizer

is headquartered in this District, or the individual defendants are either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District as to render the

exercise of jurisdiction over defendant by this Court permissible under traditional notions of fair

play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Defendant Pfizer is headquartered in this

District.

                                             PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Array common stock

and has held such stock since prior to the wrongs complained of herein.




                                                  3
         Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 4 of 16



       10.     Individual Defendant Charles M. Baum, M.D., Ph.D. has served as a member of

the Board since April 2014.

       11.     Individual Defendant Carrie Cox (“Cox”) has served as Chairman of the Board

and as a member of the Board since august 2018.

       12.     Individual Defendant Gwen A. Fyfe, M.D. has served as a member of the Board

since January 2012.

       13.     Individual Defendant Kyle A. Lefkoff has served as a member of the Board since

May 1998.

       14.     Individual Defendant John A. Orwin has served as a member of the Board since

November 2012.

       15.     Individual Defendant Shalini Sharp has served as a member of the Board since

April 2017.

       16.     Individual Defendant Ron Squarer (“Squarer”) has served as Chief Executive

Officer (“CEO”) and a member of the Board since April 2012.

       17.     Individual Defendant Gil J. Van Lunsen has served as a member of the Board

since October 2002.

       18.     Defendant Array is incorporated in Delaware and maintains its principal offices at

3200 Walnut Street Boulder, CO 80301. The Company’s common stock trades on the NASDAQ

Stock Exchange under the symbol “ARRY.”

       19.     Defendant Pfizer is a Delaware corporation and maintains its principal offices at

235 East 42nd Street New York, NY 10017.

       20.     Defendant Merger Sub is a Delaware corporation and is a wholly-owned

subsidiary of Pfizer, formed solely for the purposes of effectuating the Proposed Transaction.




                                                4
         Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 5 of 16



       21.      The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

       22.      The defendants identified in paragraphs 10-20 are collectively referred to as the

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction Undervalues Array

       23.      Array, a biopharmaceutical company, focuses on the discovery, development, and

commercialization of small molecule drugs to treat patients with cancer and other diseases in

North America, Europe, and the Asia Pacific. It provides BRAFTOVITM (encorafenib) capsules

in combination with MEKTOVI (binimetinib) tablets for the treatment of patients with

unresectable or metastatic melanoma with a BRAF mutation. The company's lead clinical

programs include encorafenib and binimetinib that are investigated in approximately 30 clinical

trials for various solid tumor indications, including a Phase III trial in BRAF-mutant colorectal

cancer. Its product pipeline also includes ipatasertib, an AKT inhibitor that is in Phase III trial to

treat prostate or breast cancers; selumetinib, a MEK inhibitor for cancer; larotrectinib, a PanTrk

inhibitor that is in a Phase II/registration clinical trial for cancer; tucatinib, a HER2 inhibitor for

breast cancer, which is in Phase II/registration trial; and ARRY-797 that is in Phase III clinical

trial for Lamin A/C-related dilated cardiomyopathy. In addition, the company is developing

varlitinib/ASLAN001, a Pan-HER2 inhibitor for gastric cancer; ARRY-382, a CSF1R inhibitor

that is in Phase II clinical trial to treat cancer; motolimod/VTX-2337, a Toll-like receptor that is

in Phase II clinical trial for cancer; and prexasertib/LY2606368, a CHK-1 inhibitor, which is in

multiple Phase I or II clinical trials for cancer. Further, its drug candidates in Phase I clinical

trials include GDC-0575, a CHK-1 inhibitor for cancer; ARRAY-292, a RET inhibitor to treat




                                                  5
         Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 6 of 16



cancer; and ARRAY-195, a Trk inhibitor for cancer. Additionally, its drug candidates include

Ganovo/danoprevir, a protease inhibitor for hepatitis C virus.

       24.     On June 17, 2019, the Company announced the Proposed Transaction:

               NEW YORK & BOULDER, Colo.--(BUSINESS WIRE)-- Pfizer
               Inc. (NYSE: PFE) and Array BioPharma Inc. (NASDAQ: ARRY)
               today announced that they have entered into a definitive merger
               agreement under which Pfizer will acquire Array, a commercial
               stage biopharmaceutical company focused on the discovery,
               development and commercialization of targeted small molecule
               medicines to treat cancer and other diseases of high unmet need.
               Pfizer has agreed to acquire Array for $48 per share in cash, for a
               total enterprise value of approximately $11.4 billion. The Boards
               of Directors of both companies have approved the merger.

               Array’s portfolio includes the approved combined use of
               BRAFTOVI® (encorafenib) and MEKTOVI® (binimetinib) for
               the treatment of BRAFV600E or BRAFV600K mutant
               unresectable or metastatic melanoma. The combination therapy has
               significant potential for long-term growth via expansion into
               additional areas of unmet need and is currently being investigated
               in over 30 clinical trials across several solid tumor indications,
               including the Phase 3 BEACON trial in BRAF-mutant metastatic
               colorectal cancer (mCRC).

               In the U.S., colorectal cancer is the third most common type of
               cancer in men and women. An estimated 140,250 patients were
               diagnosed with cancer of the colon or rectum in 2018, and
               approximately 50,000 are estimated to die of their disease each
               year.1BRAF mutations are estimated to occur in up to 15% of
               colorectal cancer cases and represent a poor prognosis for these
               patients.

                                              ***

               In addition to the combination therapy for BRAF-mutant
               metastatic melanoma, Array brings a broad pipeline of targeted
               cancer medicines in development, as well as a portfolio of out-
               licensed potentially best-in-class and/or first-in-class medicines,
               which are expected to generate significant royalties over time.

                                              ***




                                                6
Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 7 of 16



    In May 2019, Array announced results from the interim analysis of
    the Phase 3 BEACON mCRC trial: The second-or-third-line
    treatment with the BRAFTOVI triplet combination (BRAFTOVI +
    MEKTOVI + cetuximab) showed statistically significant
    improvement in overall response rate and overall survival
    compared to the control group, reducing the risk of death by 48%.
    The triplet combination could be the first chemotherapy-free,
    targeted regimen for patients with BRAF-mutant mCRC. Array
    intends to submit these data for regulatory review in the United
    States in the second half of 2019.

                                   ***

    Upon the close of the transaction, Array’s employees will join
    Pfizer and continue to be located in Cambridge, Massachusetts and
    Morrisville, North Carolina, as well as Boulder, Colorado, which
    becomes part of Pfizer’s Oncology Research & Development
    network in addition to La Jolla, California and Pearl River, New
    York.

    Pfizer expects to finance the majority of the transaction with debt
    and the balance with existing cash. The transaction is expected to
    be dilutive to Pfizer’s Adjusted Diluted EPS by $0.04 -$0.05 in
    2019, $0.04 -$0.05 in 2020, neutral in 2021, and accretive
    beginning in 2022, with additional accretion and growth
    anticipated thereafter. Pfizer will provide any appropriate updates
    to its current 2019 guidance in conjunction with its third quarter
    2019 earnings release.

    Under the terms of the merger agreement, a subsidiary of Pfizer
    will commence a cash tender offer to purchase all outstanding
    shares of Array common stock for $48 per share in cash for a total
    enterprise value of approximately $11.4 billion. The closing of the
    tender offer is subject to customary closing conditions, including
    regulatory approvals and the tender of a majority of the
    outstanding shares of Array common stock (on a fully-diluted
    basis). The merger agreement contemplates that Pfizer will acquire
    any shares of Array that are not tendered into the offer through a
    second-step merger, which will be completed promptly following
    the closing of the tender offer. Pfizer expects to complete the
    acquisition in the second half of 2019.

    Pfizer’s financial advisors for the transaction were Guggenheim
    Securities, LLC, and Morgan Stanley & Co. LLC, with Wachtell,
    Lipton, Rosen & Katz acting as its legal advisor. Centerview
    Partners served as Array’s exclusive financial advisor, while



                                    7
         Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 8 of 16



                Skadden, Arps, Slate, Meagher & Flom LLP served as its legal
                advisor.

                                               ***

        25.     Upon closing of the Proposed Transaction, defendant Squarer will receive

$124.77 million from his stock holdings, and $85.25 million in golden parachutes payments. The

Company’s Chief Operative Officer, Andrew Robbins, who participated in the sales process, will

net approximately $99 million from the deal.

        26.     The Board has unanimously agreed to the Proposed Transaction and in light of the

hefty windfall to be collected by defendant Squarer, it is imperative that Array’s stockholders are

provided with the material information that has been omitted from the Solicitation Statement, so

that they can meaningfully assess whether or not the Proposed Transaction is in their best

interests to tender their shares.

B.      The Materially Incomplete and Misleading Solicitation Statement

        27.     On June 28, 2019, Array and Pfizer jointly filed the Solicitation Statement with

the SEC in connection with the Proposed Transaction. The Solicitation Statement was furnished

to the Company’s stockholders and solicits the stockholders to tender their shares in support of

the Proposed Transaction. The Individual Defendants were obligated to carefully review the

Solicitation Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Solicitation Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

tender their shares, in violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act.

        28.     With respect to the financial projections disclosed in the Solicitation Statement,

the Solicitation Statement fails to provide material information.



                                                 8
         Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 9 of 16



       29.     The Company prepared a number of sets of projections due to changes in the

business: the October 2018 forecasts, the June 2 Forecasts, and the June 14 Forecasts (the

“Company Forecasts”). For the Company Forecasts, the Solicitation Statement provides values

for non-GAAP (Generally Accepted Accounting Principles) financial metrics such as (1) EBIT

and (2) Unlevered Free Cash Flow, but fails to provide: (i) the line items used to calculate the

metrics. Solicitation Statement at 25-27.

       30.     When a company discloses non-GAAP financial measures in a Solicitation

Statement that were relied on by a board of directors to recommend that stockholders exercise

their corporate suffrage rights in a particular manner, the company must, pursuant to SEC

regulatory mandates, also disclose all projections and information necessary to make the non-

GAAP measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       31.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is
               calculated. Accordingly, a clear description of how this measure is
               calculated, as well as the necessary reconciliation, should
               accompany the measure where it is used. Companies should also
               avoid inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or
               other non-discretionary expenditures that are not deducted from the
               measure.1

1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm



                                               9
        Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 10 of 16




       32.     Thus, to cure the Solicitation Statement the materially misleading nature of the

forecasts as a result of the omitted information in the Solicitation Statement, Defendants must

provide a reconciliation table of the non-GAAP measures to the most comparable GAAP

measures. At the very least, the Company must disclose the line item forecasts for the financial

metrics that were used to calculate the aforementioned non-GAAP measures. Such forecasts are

necessary to make the non-GAAP forecasts included in the Solicitation Statement not

misleading.

       33.     With respect to Centerview’s Discounted Cash Flow Analysis based on the June

14 Forecasts, the Solicitation Statement fails to disclose (i) the basis for assuming that unlevered

free cash flows would decline in perpetuity after June 30, 2037, at a rate of free cash flow decline

of 80.0% year-over-year; (ii) the inputs and assumptions underlying the selection of the discount

rate range of 9.5% to 11.5%; (iii) the line items used to calculate the unlevered free cash flow,

including estimated capital expenditures, depreciation and amortization and changes in net

working capital; and (iv) the rationale for assuming a 0% perpetuity growth rate; and (v) the

terminal values for the Company. Solicitation Statement at 33.

       34.     Finally, the Solicitation Statement fails to disclose whether the Company entered

into any confidentiality agreements containing standstill or “don’t-ask-‘don’t-waive” provisions

and whether they are currently still in effect.

       35.     In sum, the omission of the above-referenced information renders statements in

the Solicitation Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the expiration of

the Tender Offer, Plaintiff will be unable to make a fully-informed decision regarding whether to




                                                  10
          Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 11 of 16



tender their shares, and they are thus threatened with irreparable harm, warranting the injunctive

relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                        On Behalf of Plaintiff Against All Defendants for
                         Violations of Section 14(e) of the Exchange Act

          36.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading . . .” 15 U.S.C. § 78n(e).

          38.   As set forth above, Defendants filed and delivered the Solicitation Statement to its

stockholders, which Defendants knew contained, or recklessly disregarded, material omissions

and misstatements described herein.

          39.   Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in light of the circumstances under which

they are made, not misleading, in conjunction with the Tender Offer. Defendants knew or

recklessly disregarded that the Solicitation Statement failed to disclose material facts necessary

in order to make the statements made, in light of the circumstances under which they were made,

not misleading.

          40.   The Solicitation Statement was prepared, reviewed and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about



                                                 11
        Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 12 of 16



the consideration offered to stockholders via the Tender Offer, the intrinsic value of the

Company, the Company’s financial projections, and the financial advisor’s valuation analyses

and resultant fairness opinion.

       41.     In so doing, Defendants made untrue statements of material fact and omitted

material information necessary to make the statements that were made not misleading in

violation of Section 14(e) of the Exchange Act. By virtue of their positions within the Company

and/or roles in the process and in the preparation of the Solicitation Statement, Defendants were

aware of this information and their obligation to disclose this information in the Solicitation

Statement.

       42.     The omissions and misleading statements in the Solicitation Statement are

material in that a reasonable stockholder would consider them important in deciding whether to

tender their shares or seek appraisal. In addition, a reasonable investor would view the

information identified above which has been omitted from the Solicitation Statement as altering

the “total mix” of information made available to stockholders.

       43.     Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein

to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

       44.     The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed decision if




                                               12
          Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 13 of 16



such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.

                                            COUNT II
                      Violations of Section 14(d)(4) of the Exchange Act and
                              Rule 14d-9 Promulgated Thereunder
                                     (Against All Defendants)

          45.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

herein.

          46.   Defendants have caused the Solicitation Statement to be issued with the intention

of soliciting stockholder support of the Tender Offer.

          47.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers.

          48.   The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which render the Solicitation Statement

false and/or misleading.

          49.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein

to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          50.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff and Plaintiff will be deprived of her entitlement to make a fully informed decision if

such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.



                                                 13
          Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 14 of 16



                                            COUNT III

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   The Individual Defendants acted as controlling persons of Array within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Array, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Solicitation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Array, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          53.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

          54.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Array, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Solicitation Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed




                                                 14
        Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 15 of 16



Transaction.   The Individual Defendants were thus directly involved in the making of the

Solicitation Statement.

       55.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Solicitation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       57.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       58.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Solicitation Statement;


                                                 15
           Case 1:19-cv-06168-GHW Document 1 Filed 07/02/19 Page 16 of 16



          A.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          B.     Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

          C.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          D.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

DATED: July 2, 2019                               Respectfully submitted,

                                                  By: ____________________________
                                                  Gloria Kui Melwani
                                                  WOLF HALDENSTEIN ADLER
                                                  FREEMAN & HERZ LLP
                                                  270 Madison Avenue
                                                  New York, New York 10016
                                                  Telephone: 212-545-4600
                                                  Facsimile: 212-686-0114
                                                  Email: melwani@whafh.com




                                                16
